Citation Nr: 0807111	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-07 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher level of Special Monthly Compensation 
(SMC) for purposes of accrued benefits.

[The claim of entitlement to payment of attorney fees from 
past-due benefits will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969.  He died in December 2006.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The appellant's claim of entitlement to accrued benefits 
encompasses a claim that the veteran's former attorney is not 
entitled to payment of attorney fees from past-due benefits, 
for which an appeal was pending at the time of the veteran's 
death.  The RO has not adjudicated this claim on an accrued 
benefits basis.  Accordingly, it is referred to the RO for 
appropriate action.  


REMAND

In an August 2007 rating decision, the RO denied the 
appellant's claim of entitlement to an increased level of SMC 
for purposes of accrued benefits.  In December 2007, the 
appellant's representative submitted a photocopy of her 
notice of disagreement with that decision.  The claim files 
do not contain a statement of the case pertaining to this 
issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in these circumstances, where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the case for the issuance of a statement of 
the case.  

Accordingly, the case is REMANDED for the following action:

The RO or the Appeals Management Center 
(AMC) should issue a statement of the case 
pertaining to the issue of entitlement to 
an increased level of SMC for purposes of 
accrued benefits, and in connection 
therewith, provide the appellant with 
appropriate notice of her appellate 
rights.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

